Back to Form 8-K [form8-k.htm]
Exhibit 10.1


CONTRACT WITH APPROVED ENTITY PURSUANT TO SECTIONS 1860D-1 THROUGH 1860D-42
OF THE SOCIAL SECURITY ACT FOR THE OPERATION OF
A VOLUNTARY MEDICARE PRESCRIPTION DRUG PLAN

 
CONTRACT (S5967)
 
Between
 
Centers for Medicare & Medicaid Services (hereinafter referred to as "CMS")
 
And
 
WELLCARE PRESCRIPTION INSURANCE, INC.
(a Prescription Drug Plan Sponsor, hereinafter referred to as the "PDP Sponsor")


 
CMS and the PDP Sponsor, an entity that has been determined eligible to operate
a Voluntary Medicare Prescription Drug Plan by the Administrator of CMS under
423 CFR §423.503, agree to the following for the purposes of sections 1860D-1
through 1860D-43 (with the exception of sections 1860D-22(a) and 1860D-31) of
the Social Security Act (hereinafter referred to as "the Act.")

 
S5967

 
 

--------------------------------------------------------------------------------

 

Article I
Medicare Voluntary Prescription Drug Benefit
 
A.    PDP Sponsor agrees to operate one or more Medicare Voluntary Prescription
Drug Plans (hereinafter referred to as a "PDP"), as described in its application
and related materials, including but not limited to all the attestations
contained therein and all supplemental guidance, for Medicare approval and in
compliance with the provisions of this contract, which incorporates in its
entirety the Solicitation For Applications for New Prescription Drug Plan (PDP)
Sponsors released on January 5, 2010 (hereinafter collectively referred to as
"the contract"). The PDP Sponsor also agrees to operate in accordance with the
regulations at 42 CFR Part 423 (with the exception of Subparts Q, R, and S),
sections 1860D-1 through 1860D-43 (with the exception of sections 1860D-22(a)
and 1860D-31) of the Social Security Act, and the solicitation, as well as all
other applicable Federal statutes, regulations, and policies. This contract is
deemed to incorporate any changes that are required by statute to be implemented
during the term of this contract and any regulations or policies implementing or
interpreting such statutory provisions.

 
B.    CMS agrees to perform its obligations to the PDP Sponsor consistent with
the regulations at 42 CFR Part 423 (with the exception of Subparts Q, R and S),
sections 1860D-1 through 1860D-43 of the Social Security Act (with the exception
of sections 1860D-22(a) and 1860D-31) and the solicitation, as well as all other
applicable Federal statutes, regulations, and policies.

 
C.    CMS agrees that it will not implement, other than at the beginning of a
calendar year, regulations under 42 CFR Part 423 that impose new, significant
regulatory requirements on the PDP Sponsor. This provision does not apply to new
requirements mandated by statute.

 
D.    This contract is in no way intended to supersede or modify 42 CFR, Part
423. Failure to reference a regulatory requirement in this contract does not
affect the applicability of such requirements to the PDP Sponsor and CMS.

 
Article II
Functions to be Performed by the PDP Sponsor
 
A.    ENROLLMENT

 
1.     PDP Sponsor agrees to accept new enrollments, make enrollments effective,
process voluntary disenrollments, and limit involuntary disenrollments, as
described in 42 CFR, Part 423, Subpart B.

 
2.     PDP Sponsor agrees to comply with the prohibition in 42 CFR 423.104(b) on
discrimination in beneficiary enrollment.

 
3.     For contract year 2011, the PDP Sponsor shall not conduct Part D-related
marketing activities prior to October 1, 2010 and shall not process enrollment
applications prior to November 15, 2010. PDP Sponsor shall begin delivering
prescription drug benefit services on January 1, 2010. For contract year 2012
and succeeding years, the PDP sponsor shall conduct Part D-related marketing and
enrollment activities between October 15 and December 7 of the year prior to the
contract year.

 
4.     The PDP Sponsor shall accept enrollment applications during the first 45
days of a contract year from beneficiaries who have elected to disenroll from a
Medicare Advantage plan and enroll in the Medicare fee-for-service program.

 
B.    PRESCRIPTION DRUG BENEFIT

 
1.     PDP Sponsor agrees to provide the basic prescription drug coverage as
defined under 42 CFR §423.100 and, to the extent applicable, supplemental
benefits as defined in 42 CFR §423.100 and in accordance with Subpart C of 42
CFR Part 423. PDP Sponsor also agrees to provide Part D benefits as described in
the PDP Sponsors bid(s) approved each year by CMS (as referenced in Attachment
A, to be replaced each year upon renewal of the contract to reflect the Sponsors
approved bids for the succeeding contract year).

 
2.     PDP Sponsor agrees to calculate and collect beneficiary premiums in
accordance with 42 CFR §§423.286 and 423.293.

 
S5967

 
 

--------------------------------------------------------------------------------

 
 
3 .    PDP Sponsor agrees to administer for its prescription drug plan members
at point-of-sale the Medicare Coverage Gap Discount authorized by section
1860D-14A of the Social Security Act ("the Act").
 
C.    DISSEMINATION OF PLAN INFORMATION

 
        1.     PDP Sponsor agrees to provide the information required in 42 CFR
§423.48.

 
2.     PDP Sponsor agrees to disclose information to beneficiaries in the manner
and the form specified by CMS under 42 CFR §§423.128, 423 Subpart V and in the
"Marketing Materials Guidelines for Medicare Advantage-Prescription Drug Plans
(MA-PDs) and Prescription Drug Plans (PDPs)," and to comply with requirements in
42 CFR 423 Subpart V requiring approval of certain marketing materials prior to
distribution.

 
3.     PDP Sponsor certifies that all materials it submits to CMS under the File
and Use Certification authority described in the Marketing Materials Guidelines
are accurate, truthful, not misleading, and consistent with CMS marketing
guidelines.

 
D.    QUALITY ASSURANCE/UTILIZATION MANAGEMENT

 
PDP Sponsor agrees to operate quality assurance, drug utilization management,
and medication therapy management programs, and to support electronic
prescribing in accordance with Subpart D of 42 CFR Part 423.

 
E.     APPEALS AND GRIEVANCES

 
PDP Sponsor agrees to comply with all requirements in Subpart M of 42 CFR Part
423 governing coverage determinations, grievances and appeals, and formulary
exceptions.

 
F.     PAYMENT TO PDP SPONSOR

 
1.     PDP Sponsor and CMS agree that payment under this contract will be
governed by the rules in Subpart G of 42 CFR Part 423.

 
2.     PDP Sponsor agrees that it is bound by all applicable federal laws and
regulations, guidance, and authorities pertaining to claims and debt
collections. In the event that the government determines that the PDP Sponsor
has been overpaid, the PDP Sponsor agrees to return those overpaid monies back
to the federal government.
 
G.    BID SUBMISSION AND REVIEW

 
If the PDP Sponsor intends to participate in the Part D program for the next
program year, PDP Sponsor agrees to submit the next years bid, including all
required information on premiums, benefits, and cost-sharing, by the applicable
due date, as provided in Subpart F of 42 CFR Part 423 so that CMS and the Part D
plan sponsor may conduct negotiations regarding the terms and conditions of the
proposed bid and benefit plan renewal.

 
H.    STATE LAW AND LICENSURE REQUIREMENTS

 
1.     PDP Sponsor agrees to comply with State law to the extent that it is not
preempted by Federal law as described in Subpart I of 42 CFR Part 423.

 
2.     PDP Sponsor agrees that where it is operating in a State using a waiver
granted pursuant to 42 CFR §423.410, such waiver shall be valid for three
consecutive program years. PDP Sponsor agrees that expiration of the licensure
waiver (and the failure to obtain a license from the relevant State) may be the
basis for CMS deleting from the PDP Sponsors service area those PDP Regions
affected by the waiver expiration. CMS may terminate or non-renew the PDP
Sponsors contract where the expiration of the waiver results in the PDP Sponsor
not being qualified to offer a PDP plan in any PDP Region.

 
3.     PDP Sponsor agrees that where it is operating in a State using a waiver
granted pursuant to 42 CFR §423.415, such waiver shall be valid for the period
that the Secretary of the Department of Health and Human Services determines is
appropriate for timely processing of the PDP Sponsors license application by the
State, but in no case for more than one year only, beginning on January 1 of the
contract year for which CMS granted the waiver.

 
S5967

 
 

--------------------------------------------------------------------------------

 

I.      COORDINATION WITH OTHER PRESCRIPTION DRUG COVERAGE

 
1.     PDP Sponsor agrees to comply with the coordination requirements with
State Pharmacy Assistance Programs (SPAPs) and plans that provide other
prescription drug coverage as described in Subpart J of 42 CFR Part 423.

 
2.     PDP Sponsor agrees to comply with Medicare Secondary Payer procedures as
stated in 42 CFR §423.462.


J.      SERVICE AREA AND PHARMACY ACCESS
 
1.     The PDP Sponsor agrees to provide Part D benefits in the service area for
which it has been approved by CMS utilizing a pharmacy network and formulary
approved by CMS that meet the requirements of 42 CFR §423.120.

 
2.     The PDP Sponsor agrees to provide Part D benefits through out-of-network
pharmacies according to 42 CFR §423.124.

 
3.     PDP Sponsor agrees to provide benefits by means of point of service
systems to adjudicate prescription drug claims in a timely and efficient manner
in compliance with CMS standards, except when necessary to provide access in
underserved areas, I/T/U pharmacies (as defined in 42 CFR §423.100), and
long-term care pharmacies (as defined in 42 CFR §423.100).

 
4.     PDP Sponsor agrees to contract with any pharmacy that meets the PDP
Sponsors reasonable and relevant standard terms and conditions.

 
K.    COMPLIANCE PROGRAM/PROGRAM INTEGRITY

 
1.     PDP Sponsor agrees that it will develop and implement a compliance
program that applies to its Part D-related operations, consistent with 42 CFR
§423.504(b)(4)(vi).

 
2.     The PDP sponsor agrees to provide notice based on best knowledge,
information, and belief to CMS of any integrity items related to payments from
governmental entities, both federal and state, for healthcare or prescription
drug services that would have been reported as part of Table A. of the Business
Integrity section of the PDP application. These items include any
investigations, legal actions or matters subject to arbitration brought
involving the sponsor (or sponsor's firm if applicable) and its subcontractors
(excluding contracted network providers), including any key management or
executive staff, or any major shareholders (5% or more), by a government agency
(state or federal) on matters relating to payments from governmental entities,
both federal and state, for healthcare and/or prescription drug services. In
providing the notice, the sponsor shall keep the government informed of when the
integrity item is initiated and when it is closed. Notice should be provided of
the details concerning any resolution and monetary payments as well as any
settlement agreements or corporate integrity agreements.
 
3.     The PDP Sponsor agrees to provide notice based on best knowledge,
information, and belief to CMS in the event the Sponsor or any of its
subcontractors is criminally convicted or has a civil judgment entered against
it for fraudulent activities or is sanctioned under any Federal program
involving the provision of health care or prescription drug services.
 
L.     LOW-INCOME SUBSIDY

 
PDP Sponsor agrees that it will participate in the administration of subsidies
for low-income individuals according to Subpart P of 42 CFR Part 423.

 
M.   COMMUNICATION WITH CMS

 
PDP Sponsor agrees that it shall maintain the capacity to communicate with CMS
electronically in accordance with CMS requirements.

 
N.    BENEFICIARY FINANCIAL PROTECTIONS
 
S5967

 
 

--------------------------------------------------------------------------------

 

The PDP Sponsor agrees to afford its enrollees protection from liability for
payment of fees that are the obligation of the PDP Sponsor in accordance with 42
CFR §423.505(g).

 
O.    RELATIONSHIP WITH FIRST TIER, DOWNSTREAM, AND RELATED ENTITIES

 
1.     The PDP Sponsor agrees it maintains ultimate responsibility for adhering
to and otherwise fully complying with all terms and conditions of this contract
with CMS.

 
2.     The PDP Sponsor shall ensure that any contracts or agreements with first
tier, downstream, and related entities performing functions on the PDP Sponsors
behalf related to the operation of the Part D benefit are in compliance with 42
CFR §423.505(i).
 
3.     The PDP Sponsor agrees to act in accordance with 45 CFR Part 76 and
agrees that it will not contract with or employ entities or individuals that are
excluded by the Department of Health and Human Services, Office of the Inspector
General or included on the Excluded Parties List System maintained by the
General Services Administration.

 
P.     CERTIFICATION OF DATA THAT DETERMINE PAYMENT
 
PDP Sponsor must provide certifications in accordance with 42 CFR §423.505(k).

 
Q.    ENROLLMENT RELATED COSTS

 
PDP Sponsor agrees to payment of fees established by CMS for cost sharing of
enrollment related costs in accordance with 42 CFR §423.6.

 
R.    PDP SPONSOR REIMBURSEMENT TO PHARMACIES

 
1.     If a PDP Sponsor uses a standard for reimbursement of pharmacies based on
the cost of a drug, PDP Sponsor will update such standard not less frequently
than once every 7 days, beginning with an initial update on January 1 of each
year, to accurately reflect the market price of the drug.
 
2.     PDP Sponsor will issue, mail, or otherwise transmit payment with respect
to all claims submitted by pharmacies (other than pharmacies that dispense drugs
by mail order only, or are located in, or contract with, a long-term care
facility) within 14 days of receipt of an electronically submitted claim or
within 30 days of receipt of a claim submitted otherwise.

 
3.     PDP Sponsor must ensure that a pharmacy located in, or having a contract
with, a long-term care facility will have not less than 30 days (but not more
than 90 days) to submit claims to PDP Sponsor for reimbursement.
 
Article III
Record Retention and Reporting Requirements
 
A.    RECORD MAINTENANCE AND ACCESS

 
Sponsor agrees to maintain records and provide access in accordance with 42 CFR
§§ 423.505 (b)(10) and 423.505(i)(2).

 
B.    GENERAL REPORTING REQUIREMENTS

 
The PDP Sponsor agrees to submit information to CMS according to 42 CFR
§§423.505(f), 423.514, and the "Final Medicare Part D Reporting Requirements," a
document issued by CMS and subject to modification each program year.

 
C.    LICENSURE-RELATED REPORTING REQUIREMENTS

 
1.     If the PDP Sponsor is operating under a CMS-granted licensure waiver in
any State, the PDP Sponsor agrees to notify CMS in writing of the States
disposition of the Sponsors license application within ten business days of the
date that it receives notice of the States action.

 
S5967

 
 

--------------------------------------------------------------------------------

 

2.     For those States where the PDP Sponsor is operating under a risk-bearing
license, the Sponsor agrees to provide written notice to CMS of the States
non-renewal of the Sponsors license within ten days of receiving notice of the
States action.

 
3.     In the event that a State regulator imposes a sanction against the PDP
Sponsor or requires the implementation of a corrective action plan, the Sponsor
agrees to provide written notice to CMS of such sanction or corrective action
requirement (including basis for the sanction and/or timeline for corrective
action) within ten days of receiving notice of the States action.
 
4.     In the event that there is a change in the status of the PDP Sponsors
risk-bearing license in any State (e.g., suspension, revocation), the Sponsor
agrees to provide written notice to CMS of the change in status (including basis
for the change in status and effective date) within ten days of receiving notice
of the States action.

 
5.     If the PDP Sponsor is operating a Part D benefit under a CMS-granted
waiver in every State in its service area, and the Sponsor is terminating or
reducing the amount of an existing letter of credit obtained for the purposes of
funding projected losses, the Sponsor shall provide written notice to CMS of
such action 30 days prior to its effective date. The PDP Sponsor agrees that it
must obtain CMS approval prior to terminating or reducing the amount of a letter
of credit obtained for the purposes of funding projected losses under Appendix
IV of the PDP Solicitation.
 
D.    CMS LICENSE FOR USE OF PLAN FORMULARY

 
PDP Sponsor agrees to submit to CMS each plan's formulary information, including
any changes to its formularies, and hereby grants to the Government, and any
person or entity who might receive the formulary from the Government, a
non-exclusive license to use all or any portion of the formulary for any purpose
related to the administration of the Part D program, including without
limitation publicly distributing, displaying, publishing or reconfiguration of
the information in any medium, including www.medicare.gov, and by any
electronic, print or other means of distribution.

 
Article IV
HIPAA Provisions
 
HIPAA TRANSACTIONS/PRIVACY/SECURITY

 
A.    PDP Sponsor agrees to comply with the confidentiality and enrollee record
accuracy requirements specified in 42 CFR §423.136.

 
B.     PDP Sponsor agrees to enter into a business associate agreement with the
entity with which CMS has contracted to track Medicare beneficiaries true
out-of- pocket costs.

 
Article V
Requirements of Other Laws and Regulations
 
The PDP Sponsor agrees to comply with (a) applicable Federal laws and
regulations designed to prevent fraud, waste, and abuse, including, but not
limited to applicable provisions of Federal criminal law, the False Claims Act
(31 U.S.C. §§3729 et seq.), and the anti-kickback provision of section 1128B of
the Act; (b) applicable HIPAA Administrative Simplification Security and Privacy
rules at 45 CFR parts 160, 162, and 164; and (c) all other applicable Federal
statutes and regulations. Requirements of Other Laws and Regulations

 
Article VI
Contract Term and Renewal
 
A.    TERM OF CONTRACT

 
This contract is effective from the date of CMS authorized representatives
signature through December 31, 2011. This contract shall be renewable for
successive one-year periods thereafter according to 42 CFR §423.506.
 
S5967

 
 

--------------------------------------------------------------------------------

 

B.    QUALIFICATION TO RENEW A CONTRACT

 
1.     In accordance with 42 CFR §423.507, the PDP Sponsor will be determined
qualified to renew its contract annually only if:
 
(a)      The PDP Sponsor has not provided CMS with a notice of intention not to
renew in accordance with Article VII of this contract, and

 
                (b)      CMS has not provided the PDP Sponsor with a notice of
intention not to renew.

 
2.     Although PDP Sponsor may be determined qualified to renew its contract
under this Article, if the PDP Sponsor and CMS cannot reach agreement on the bid
under Subpart F of 42 CFR Part 423, no renewal takes place, and the failure to
reach agreement is not subject to the appeals provisions in Subpart N of 42 CFR
Part 423.

 
Article VII
Nonrenewal of Contract
 
A.    NONRENEWAL BY THE PDP SPONSOR

 
1.     The PDP Sponsor may elect not to renew its contract with CMS, effective
at the end of the term of the contract for any reason as long as PDP Sponsor
provides proper notice of the decision according to the required timeframes.

 
        2.      If the PDP Sponsor does not intend to renew its contract, it
must notify:
 
                (a)      CMS in writing by the first Monday of June in the year
in which the current contract period ends;

 
(b)      Each Medicare enrollee, at least 90 days before the date on which the
nonrenewal is effective. The PDP sponsor must provide, to enrollees, through
this notice or outbound telephone calls, information on alternatives available
for obtaining qualified prescription drug coverage within the PDP region,
including Medicare Advantage-Prescription Drug plans, Medicare cost plans
offering a Part D plan, and other PDPs, and must receive CMS approval of notices
or scripts prior to their use.
 
3.     If the PDP Sponsor does not renew a contract CMS cannot enter into a
contract with the organization for 2 years unless there are special
circumstances that warrant special consideration, as determined by CMS.

 
4.     If the PDP Sponsor does not renew a contract, it must ensure the timely
transfer of any data or files in accordance with CMS instructions.

 
B.    NONRENEWAL BY CMS
 
1.     CMS may determine that the PDP Sponsor is not qualified to renew its
contract for any of the following reasons:

 
                (a)      The reasons listed in 42 CFR §423.509(a) that also
permit CMS to terminate the contract.

 
(b)      The PDP Sponsor has committed any of the acts in 42 CFR §423.752 that
support the imposition of intermediate sanctions or civil money penalties under
42 CFR §423.750.

 
        2.     CMS will provide notice of its decision if the PDP Sponsor is not
qualified to renew its contract as follows:

 
                (a)      To the PDP Sponsor by August 1 of the current contract
year.

 
(b)      If CMS decides that the PDP Sponsor is not qualified to renew its
contract, to the PDP Sponsors Medicare enrollees by mail at least 90 days before
the end of the current calendar year.

 
(c)      CMS will provide the notice described in (B)(2)(ii) of this Article
where a non-renewal results because CMS and the PDP Sponsor are unable to reach
agreement on the bid under 42 CFR Part 423, Subpart F.
S5967

 
 

--------------------------------------------------------------------------------

 

3.     CMS shall give the PDP Sponsor written notice of its right to appeal the
decision that the sponsor is not qualified renew its contract in accordance with
42 CFR §423.642(b).
 
Article VIII
Modification or Termination of Contract
 
A.    CONTRACT MODIFICATION OR TERMINATION BY MUTUAL CONSENT

 
        1.     This contract may be modified or terminated at any time by
written mutual consent of the parties.

 
2.     If this contract is terminated by mutual consent, the PDP Sponsor must
provide notice to its Medicare enrollees and the general public in accordance
with CMSs instructions.

 
3.     If the contract is modified by mutual consent, the PDP Sponsor must
notify its Medicare enrollees of any changes that CMS determines are appropriate
for notification according to the process and timeframes specified by CMS.

 
4.     If a contract is terminated under section A of this Article, the PDP
Sponsor must ensure the timely transfer of any data or files.

 
5.     If a contract is terminated under section A of this Article, CMS cannot
enter into a contract with the organization for a period of up to 2 years unless
there are special circumstances that warrant special consideration, as
determined by CMS.

 
B.    TERMINATION OF CONTRACT BY CMS

 
CMS may terminate the contract in accordance with 42 CFR §423.509. C.
TERMINATION OF CONTRACT BY THE PDP SPONSOR

 
The PDP Sponsor may terminate the contract only in accordance with 42 CFR
§423.510.

 
Article IX
Intermediate Sanctions
 
Consistent with Subpart O of 42 CFR Part 423, the PDP Sponsor shall be subject
to sanctions and civil money penalties.

 
Article X
Severability
 
Severability of the contract shall be in accordance with 42 CFR 423.504(e).

 
Article XI
Miscellaneous
 
A.    DEFINITIONS

 
Terms not otherwise defined in this contract shall have the meaning given to
such terms in 42 CFR Part 423.

 
B.    ALTERATION TO ORIGINAL CONTRACT TERMS

 
The PDP Sponsor agrees that it has not altered in any way the terms of the PDP
contract presented for signature by CMS. PDP Sponsor agrees that any alterations
to the original text the PDP Sponsor may make to this contract shall not be
binding on the parties.
 
S5967

 
 

--------------------------------------------------------------------------------

 

C.    ADDITIONAL CONTRACT TERMS

 
The PDP Sponsor agrees to include in this contract other terms and conditions in
accordance with 42 CFR §423.505(j).

 
D.    CMS APPROVAL TO BEGIN MARKETING AND ENROLLMENT ACTIVITIES

 
PDP Sponsor agrees that it must complete CMS operational requirements prior to
receiving CMS approval to begin Part D marketing and enrollment activities. Such
activities include, but are not limited to, establishing and successfully
testing connectivity with CMS systems to process enrollment applications (or
contracting with an entity qualified to perform such functions on PDP Sponsors
behalf) and successfully demonstrating capability to submit accurate and timely
price comparison data. To establish and successfully test connectivity, the PDP
Sponsor must, 1) establish and test physical connectivity to the CMS data
center, 2) acquire user identifications and passwords, 3) receive, store, and
maintain data necessary to perform enrollments and send and receive transactions
to and from CMS, and 4) check and receive transaction status information.

 
E.     Pursuant to section 13112 of the American Recovery and Reinvestment Act
of 2009 (ARRA), the PDP Sponsor agrees that as it implements, acquires, or
upgrades its health information technology systems, it shall utilize, where
available, health information technology systems and products that meet
standards and implementation specifications adopted under section 3004 of the
Public Health Service Act, as amended by section 13101 of the ARRA.
 
S5967

 
 

--------------------------------------------------------------------------------

 

In witness whereof, the parties hereby execute this contract.

 
This document has been electronically signed by:

 
FOR THE PDP SPONSOR


 
Thomas Tran

   

 
Contracting Official Name
 
 
8/31/2010 11:16:53 AM

   

 
Date



 

 WELLCARE PRESCRIPTION INSURANCE, INC.  
 8735 Henderson Rd, Renaissance 2
Tampa, FL 33634
         
 
Organization
 
 
Address
 

 
 
FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES


 

/s/ Cynthia Tudor  
 10/4/2010 11:08:39 AM
         
 
Cynthia Tudor, PhD
Director
Medicare Drug Benefit
and C & D Data Group,
Center for Medicare
 
 
Date
 

 
S5967

 
 

--------------------------------------------------------------------------------

 

Prescription Drug Plan Attestation of Benefit Plan
WELLCARE PRESCRIPTION INSURANCE, INC.
S5967

 
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2011. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.

 
I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2010
and 2011, including but not limited to, the 2011 Call Letter, the 2011
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).

 
Plan
ID
Segment
ID
Version Plan Name Plan Type
Transaction
Type
Part D
Premium
CMS Approval
Date
Effective
Date
035
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
43.80
09/03/2010
01/01/2011
036
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
53.50
09/03/2010
01/01/2011
037
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
58.20
09/03/2010
01/01/2011
038
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
56.10
09/03/2010
01/01/2011
039
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
53.90
09/03/2010
01/01/2011
040
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
55.70
09/03/2010
01/01/2011
041
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
58.70
09/03/2010
01/01/2011
042
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
59.10
09/03/2010
01/01/2011
043
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
61.50
09/03/2010
01/01/2011
044
0
5
WellCare
Signature
(PDP)
Medicare
Prescription 
Drug Plan
Renewal
56.90
09/03/2010
01/01/2011
045
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
48.30
09/03/2010
01/01/2011
046
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
61.60
09/03/2010
01/01/2011
047
0
5
   
Renewal
54.90
09/03/2010
01/01/2011

 
S5967

 
 

--------------------------------------------------------------------------------

 

Plan
ID
Segment
ID
Version Plan Name Plan Type
Transaction
Type
Part D
Premium
CMS
Approval
 Date
Effective
Date
     
Well Care
Signature
(PDP)
Medicare
Prescription
Drug Plan
       
048
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
56.00
09/03/2010
01/01/2011
049
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
59.30
09/03/2010
01/01/2011
051
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
54.40
09/03/2010
01/01/2011
052
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
58.70
09/03/2010
01/01/2011
053
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
57.60
09/03/2010
01/01/2011
054
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
62.30
09/03/2010
01/01/2011
055
0
6
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
60.90
09/03/2010
01/01/2011
056
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
53.30
09/03/2010
01/01/2011
057
0
5
WellCare
Signature
(PDP)
Medicare
Prescription 
Drug Plan
Renewal
59.60
09/03/2010
01/01/2011
058
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
57.20
09/03/2010
01/01/2011
059
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
62.50
09/03/2010
01/01/2011
060
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
43.80
09/03/2010
01/01/2011
061
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
57.30
09/03/201
01/01/2011
062
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
50.30
09/03/2010
01/01/2011
063
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
53.20
09/03/2010
01/01/2011
064
0
5
WellCare
Signature
(PDP)
Medicare
Prescription 
Drug Plan
Renewal
61.30
09/03/2010
01/01/2011
065
0
6
   
Renewal
68.60
09/03/2010
01/01/2011



 
S5967

 
 

--------------------------------------------------------------------------------

 

Plan
ID
Segment
ID
Version Plan Name Plan Type
Transaction
Type
Part D
Premium
CMS
Approval
Date
Effective
Date
     
Well Care
Signature
(PDP)
Medicare
Prescription
Drug Plan
       
066
0
5
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
52.20
09/03/2010
01/01/2011
067
0
6
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
52.80
09/03/2010
01/01/2011
068
0
6
WellCare
Signature
(PDP)
Medicare
Prescription
Drug Plan
Renewal
60.00
09/03/2010
01/01/2011
138
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
28.50
09/03/2010
01/01/2011
139
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
35.20
09/03/2010
01/01/2011
140
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
33.40
09/03/2010
01/01/2011
141
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
45.00
09/03/2010
01/01/2011
142
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
33.60
09/03/2010
01/01/2011
143
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
31.80
09/03/2010
01/01/2011
144
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
33.50
09/03/2010
01/01/2011
145
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
34.90
09/03/2010
01/01/2011
146
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
35.20
09/03/2010
01/01/2011
147
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
29.40
09/03/2010
01/01/2011
148
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
30.90
09/03/2010
01/01/2011
149
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
32.70
09/03/2010 |
01/01/2011
150
0
4
WellCare
Classic
(PDP)
Medicare
Prescription 
Drug Plan
Renewal
35.30
09/03/2010
01/01/2011
151
0
4
   
Renewal
31.40
09/03/2010
01/01/2011

 
S5967

 
 

--------------------------------------------------------------------------------

 
 
Plan
ID
Segment
ID
Version Plan Name Plan Type
Transaction
Type
Part D
Premium
CMS
Approval
Date
Effective
Date
     
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
       
152
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
36.00
09/03/2010
01/01/2011
154
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
32.40
09/03/2010
01/01/2011
155
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
37.40
09/03/2010
01/01/2011
156
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
29.20
09/03/2010
01/01/2011
157
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
32.40
09/03/2010
01/01/2011
158
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
33.40
09/03/2010
01/01/2011
159
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
28.00
09/03/2010
01/01/2011
160
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
34.50
09/03/2010
01/01/2011
161
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
36.60
09/03/2010
01/01/2011
162
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
36.20
09/03/2010
01/01/2011
163
0
4
WellCare 
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
23.30
09/03/2010
01/01/2011
164
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
32.50
09/03/2010
01/01/2011
165
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
23.80
09/03/2010
01/01/2011
166
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
34.40
09/03/2010
01/01/2011
167
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
34.80
09/03/2010
01/01/2011
168
0
4
WellCare
Classic
(PDP)
Medicare
Prescription
Drug Plan
Renewal
39.60
09/03/2010
01/01/2011
169
0
4
   
Renewal
31.50
09/03/2010
01/01/2011

 
S5967

 
 

--------------------------------------------------------------------------------

 

Plan
ID
Segment
ID
Version Plan Name Plan Type
Transaction
Type
Part D
Premium
CMS
Approval
Date
Effective
Date
     
WellCare Classic (PDP)
Medicare
Prescription
Drug Plan
       
170
0
5
WellCare Classic (PDP)
Medicare
Prescription
Drug Plan
Renewal
37.60
09/03/2010
01/01/2011
171
0
4
WellCare Classic (PDP)
Medicare
Prescription
Drug Plan
Renewal
37.00
09/03/2010
01/01/2011

 
S5967

 
 

--------------------------------------------------------------------------------

 
 


 

 Thomas Tran  
8/31/2010 11:16:53 AM
         
 
Contracting Official Name
 
 
Date
 

 
 
 

WELLCARE PRESCRIPTION INSURANCE, INC.  
8735 Henderson Rd, Renaissance 2
Tampa, FL 33634
         
 
Organization
 
 
Address
 


S5967

 
 

--------------------------------------------------------------------------------

 

DATA USE ATTESTATION

 
The sponsor shall restrict its use and disclosure of Medicare data obtained from
CMS information systems (listed in Attachment A) to those purposes directly
related to the administration of the Medicare managed care and/or outpatient
prescription drug benefits for which it has contracted with the Centers for
Medicare & Medicaid Services (CMS) to administer. The sponsor shall only
maintain data obtained from CMS information systems that are needed to
administer the Medicare managed care and/or outpatient prescription drug
benefits that it has contracted with CMS to administer. The sponsor (or its
subcontractors or other related entities) may not re-use or provide other
entities access to the CMS information system, or data obtained from the system,
to support any line of business other than the Medicare managed care and/or
outpatient prescription drug benefit for which the sponsor contracted with CMS.
 
The sponsor further attests that it shall limit the use of information it
obtains from its Medicare plan members to those purposes directly related to the
administration of such plan. The sponsor acknowledges two exceptions to this
limitation. First, the sponsor may provide its Medicare members information
about non-health related services after obtaining consent from the members.
Second, the sponsor may provide information about health-related services
without obtaining prior member consent, as long as the sponsor affords the
member an opportunity to elect not to receive such information.

 
CMS may terminate the sponsors access to the CMS data systems immediately upon
determining that the sponsor has used its access to a data system, data obtained
from such systems, or data supplied by its Medicare members beyond the scope for
which CMS has authorized under this agreement. A termination of this data use
agreement may result in CMS terminating the sponsors Medicare contract(s) on the
basis that it is no longer qualified as a Medicare sponsor. This agreement shall
remain in effect as long as the sponsor remains a Medicare managed care
organization and/or outpatient prescription drug benefit sponsor. This agreement
excludes any public use files or other publicly available reports or files that
CMS makes available to the general public on our website.

 
S5967

 
 

--------------------------------------------------------------------------------

 

Attachment A

 
The following list contains a representative (but not comprehensive) list of CMS
information systems to which the Data Use Attestation applies. CMS will update
the list periodically as necessary to reflect changes in the agencys information
systems

 
Automated Plan Payment System (APPS)
Common Medicare Environment (CME)
Common Working File (CWF)
Coordination of Benefits Contractor (COBC)
Drug Data Processing System (DDPS)
Electronic Correspondence Referral System (ECRS)
Enrollment Database (EDB)
Financial Accounting and Control System (FACS)
Front End Risk Adjustment System (FERAS)
Health Plan Management System (HPMS), including Complaints Tracking and all
other modules
HI Master Record (HIMR)
Individuals Authorized Access to CMS Computer Services (IACS)
Integrated User Interface (IUI)
Medicare Advantage Prescription Drug System (MARx)
Medicare Appeals System (MAS)
Medicare Beneficiary Database (MBD)
Payment Reconciliation System (PRS)
Premium Withholding System (PWS)
Prescription Drug Event Front End System (PDFS)
Retiree Drug System (RDS)
Risk Adjustments Processing Systems (RAPS)

 
S5967

 
 

--------------------------------------------------------------------------------

 

This document has been electronically signed by:


 
Thomas Tran

   

 
Contracting Official Name
 
 
8/31/2010 11:16:53 AM

   

 
Date

 
WELLCARE PRESCRIPTION INSURANCE, INC.

   

 
Organization


 
8735 Henderson Rd, Renaissance 2
Tampa, FL 33634

   

 
Address

 
S5967

 
 

--------------------------------------------------------------------------------

 

SIGNATURE ATTESTATION

 
Contract ID: S5967
Contract Name: WELLCARE PRESCRIPTION INSURANCE, INC.

 
I understand that by signing and dating this form, I am acknowledging that I am
an authorized representative of the above named organization and that I am the
contracting official associated with the user ID used to log on to the Health
Plan Management System (HPMS) to sign the 2011 Medicare contracting documents. I
also acknowledge that in accordance with the HPMS Rules of Behavior, sharing
user IDs is strictly prohibited.

 
This document has been electronically signed by:


 
Thomas Tran

   

 
Contracting Official Name
 
 
8/31/2010 11:16:53 AM

   

 
Date
 
 
WELLCARE PRESCRIPTION INSURANCE, INC.

   

 
Organization


 
8735 Henderson Rd, Renaissance 2
Tampa, FL 33634

   

 
Address
S5967